            Case 1:21-cv-05781-RA Document 19 Filed 09/09/21 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 09/09/21



 LUCINO VALENTIN,

                                  Plaintiff,
                                                                   No. 21-CV-5781 (RA)
                          v.
                                                                          ORDER
 PIRGOS FOOD CORP., doing business as,
 MOONSTRUCK DINER, and JOHN
 KAPETANOS, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On July 13, 2021, Plaintiff filed an affidavit of service stating that Defendant Pirgos Food

Corp. was served on July 8, 2021. On July 23, 2021, Plaintiff filed four affidavits of service stating

that Defendants John Kapetanos, Michael Columbus, Orlando Coca, and Steve Columbus

(“Individual Defendants”) were all served on July 14, 2021. Pirgos Food Corp.’s answer was due

July 29, 2021, and the Individual Defendants’ answer was due August 4, 2020. Neither Defendant

has appeared, answered, or otherwise responded to the Complaint. Defendants shall do so or seek an

extension by October 6, 2021. If Defendants fail to do so, and Plaintiff intends to move for default

judgment, Plaintiff shall do so by November 1, 2021.

         Plaintiff shall serve a copy of this Order on Defendants by September 16, 2021 and

promptly file proof of such service on the docket.

SO ORDERED.

Dated:      September 9, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
